Citation Nr: 1421215	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-02 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether there was clear and unmistakable evidence in a March 3, 1983, rating decision that denied service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The Veteran had active service from July 1970 to June 1974 and from February 1977 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA) that found there was no clear and unmistakable evidence in a March 3, 1983, rating decision that denied service connection for a psychiatric disorder, to include PTSD.  

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  An unappealed March 3, 1983 rating decision denied service connection for a psychiatric disorder, to include PTSD.  

2.  The record does not establish that the correct pertinent facts, as they were known on March 3, 1983, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.  


CONCLUSION OF LAW

The final March 3, 1983 rating decision that denied service connection for a psychiatric disorder, to include PTSD, does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify claimants and assist them in developing evidence to substantiate claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, the provisions requiring notice and development do not apply to clear and unmistakable error claims, irrespective of whether the decision in question was issued by the RO or the Board.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

The Veteran asserts there was clear and unmistakable error (CUE) in the March 3, 1983, rating decision that denied service connection for a psychiatric disorder, to include PTSD.  He did not appeal that decision and does not assert that he did.  It is thus considered final, although it may be reversed if found to be based upon CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2013).  Where CUE is found in a prior rating decision, the prior decision will be reversed or revised, and, for the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).  

There is a three-pronged test to determine whether CUE was present in a prior determination.  The criteria are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If a claimant wants to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993); Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The law and regulations in effect at the time of the March 1983 rating decision provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 331 (1983) [now codified at 38 U.S.C.A. § 1131 (West 2002 & Supp. 2013)]; 38 C.F.R. § 3.303 (1983).  Service connection could also be granted for a psychosis if it manifested to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C. §§ 312, 313, 337 (1983) [now codified at 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2013)]; 38 C.F.R. §§ 3.307, 3.309 (1983).  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (1983).  The Board notes that the regulation pertaining to establishing service connection for PTSD, now found at 38 C.F.R. § 3.304(f), was not in existence in 1983.  

The Veteran argues that the March 3, 1983, rating decision that denied service connection for a psychiatric disorder, to include PTSD, was clearly and unmistakably erroneous because the RO failed to consider, or misapplied, the relevant laws and regulations because he received mental health treatment in service.

However, based on a review of the record, the Board finds the RO correctly applied all the relevant laws and regulations in existence at the time of the March 1983 rating decision.  In summary, the laws and regulations in effect at that time provided that service connection could be granted for a disability that was incurred in or aggravated by active service; or service connection could be granted if a psychosis was manifested to a degree of 10 percent or more within one year of discharge from active service.  Service connection was not available for personality disorders.  

Service records and service medical records did not demonstrate that the Veteran was diagnosed with PTSD or a depressive disorder.  During his first period of enlistment, he was seen for complaints of difficulties with his nerves for the past four months while he was serving as a military policeman in Okinawa.  The impression was chronic situational reaction and a change of military occupational specialty was recommended.  In 1973, he was seen for reports of chronic anxiety related to working with people.  Psychiatric evaluation in February 1973 revealed that he was mildly anxious with no depression and no psychosis.  The assessment was transient situational disturbance.  Psychiatric evaluation in December 1973 revealed no neurosis or psychosis.  The impression was situational reaction in a schizoid personality.  Shortly after entry to his second period of duty, he was seen in August 1977 for problems adapting to shipboard life.  Administrative discharge for non-adaptability due to a cyclothymic personality disorder was recommended.  

Upon VA examination in December 1982, it was concluded that the Veteran had a predominant mood disturbance with a cyclothymic disorder.  The diagnosis was major depressive episodes, recurrent.

Based on the evidence of record in March 1983, the RO concluded that the Veteran did not have a psychiatric disorder, to include PTSD, that was incurred in or aggravated by service; and it was not shown that a psychosis was manifested to a degree of 10 percent or more within one year of discharge.  He in fact, was not diagnosed with PTSD, and the Veteran's manifested depressive disorder was not shown to be causally related to service.  Moreover, service connection could not be granted for a personality disorder.

The Board finds that the RO's conclusions do not amount to legal error.  The Veteran was informed of the decision and provided his appeal rights.  To the extent that he may presently disagree with how the facts were weighed or evaluated by the RO in reaching its decision in March 1983, the Board notes that such disagreement alone is insufficient to constitute CUE.  Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 40 (1993).  

In conclusion, the Board finds that the March 3, 1983 rating decision was reasonably supported by the evidence of record, correctly applied and considered prevailing legal authority, and was not undebatably erroneous.  Furthermore, the RO, in March 1983, had before it the correct facts as they were known at the time, and any alleged breach of the duty to assist cannot constitute CUE.  The Board fins that the RO decision was a plausible application of the extant legal provisions to the correct facts.  The decision does not demonstrate error, such that reasonable minds cannot differ that a change in outcome is required.  Therefore, the Veteran's claim that there was clear and unmistakable error in the March 3, 1983 rating decision must be denied.


ORDER

The claim that there was clear and unmistakable error in a final March 1983 rating decision that denied service connection for a psychiatric disorder, to include PTSD, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


